DISMISS; and Opinion Filed August 1, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00956-CR

                        MARCUS TYRONE RUNNELLS, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                      On Appeal from the 397th Judicial District Court
                                  Grayson County, Texas
                              Trial Court Cause No. 064419

                            MEMORANDUM OPINION
                       Before Justices Bridges, Francis, and Lang-Miers
                                Opinion by Justice Lang-Miers
       Marcus Tyrone Runnells was convicted of seven counts of credit or debit card abuse of

the elderly, as alleged in one indictment. Pursuant to a plea agreement, the State withdrew two

of the enhancement paragraphs alleged in the indictment and the trial court assessed punishment,

enhanced by prior convictions, at fifteen years’ imprisonment on each count. Appellant waived

his right to appeal as part of the plea agreement. See Blanco v. State, 18 S.W.3d 218, 219–20

(Tex. Crim. App. 2000). The trial court certified that appellant has no right to appeal. See TEX.

R. APP. P. 25.2(d); Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005).
       We dismiss the appeal for want of jurisdiction.



                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE

Do Not Publish
TEX. R. APP. P. 47

140956F.U05




                                              –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

MARCUS TYRONE RUNNELLS,                            On Appeal from the 397th Judicial District
Appellant                                          Court, Grayson County, Texas
                                                   Trial Court Cause No. 064419.
No. 05-14-00956-CR        V.                       Opinion delivered by Justice Lang-Miers,
                                                   Justices Bridges and Francis participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 1st day of August, 2014.




                                             –3–